Mr. Justice Klingbiel, dissenting: I cannot agree with the conclusion reached in this case. In my view the risk was clearly one to which the general public was equally exposed, and did not in any manner arise out of the appellee’s employment. The rule is well established that before an injury from an act of God may be said to have arisen from the employment it must be shown there was a special or greater risk to the employee arising from the employment relationship than to other members of the general public in the vicinity. (J. I. Case Co. v. Industrial Com., 36 Ill.2d 386; Abell Chevrolet Co. v. Industrial Com., 370 Ill. 460.) The court here finds a special or greater risk of windstorm injury in the construction of the roof. It is said that the danger is increased because tile roofing would fall down instead of fly away, as would be the case (supposedly) with corrugated metal roofing. This, it seems to me, makes the presence of special risk depend entirely upon fortuitous circumstances. If an employee out in the yard happened to be struck by a piece of flying corrugated roofing, the court’s test (this time looking at the dangerous tendency of these sheets to catch the wind) could readily justify a finding of extra danger in that kind of construction as well. In short, hindsight can hardly fail to discover that but for the use of certain construction material the accident would not have happened. And from there it is but an easy step to conclude that its presence in fact enhanced the danger of that particular injury. Such reasoning is not acceptable to me. In the absence of evidence to indicate some defect in the building or some characteristic making it especially susceptible to windstorm damage, it cannot be said that it increased the hazard. This, until now, has consistently been the holding of this court. Abell Chevrolet Co. v. Industrial Com., 370 Ill. 460, presented a case virtually on all fours with this case. As here, an employee working inside a building constructed of brick and tile was injured by falling debris when the building was struck and partially demolished in a cyclone. An award by the Commission was confirmed by the circuit court. On review this court reversed, pointing out that there was no special or greater risk to the emplo)Tee. The contention was rejected that the type of construction subjected him to an exceptional risk greater than that to which other persons were exposed. There followed shortly a further case, Abell Chevrolet Co. v. Industrial Com., 371 Ill. 76, which involved the same cyclone. Another employee working in the building was struck and killed by a falling steel beam, and a circuit court judgment confirming an award to him was likewise set aside. The windstorm posed no special or greater risk to him, arising from the employment, than to other members of the general public in the vicinity. No distinction whatever can be drawn between the Abell cases, and the case at bar, nor does the opinion attempt to make one. It can hardly be said that the steel beam and the bricks and tile which struck the employees in these cases were more likely “to be thrown out and away from the buildings” than the falling material in this case, even if such an observation could have legitimate relevance. Nor is it of any significance that the shipping department was more severely damaged than other buildings of the appellant. The force of a storm is not everywhere of uniform intensity, and a building in the hardest hit area would naturally show the greatest damage. Support for the court’s conclusion is sought in Eisner Food Stores v. Industrial Com., 33 Ill.2d 474, where a sign wall rising 10 or 15 feet above the roof of a store collapsed in a windstorm. The sign wall toppled over and came through the roof, causing the death of the store manager. In upholding an award this court pointed out that the sign wall was a structure peculiar to this particular building, that its design and location made it “unusually susceptible to wind damage,” and that “no other portion of the building was damaged, nor does the record suggest that other buildings in the shopping center were damaged.” Based upon such factors the conclusion was reached that the presence of the sign wall could be found to be an exceptional risk and one to which the public generally is not subjected. But the peculiar sign structure in the Eisner case is a far cry from the ordinary roof involved in this case, which no one has suggested was “unusually susceptible to wind damage.” Moreover much of the building was severely damaged in this windstorm, as were many others in the vicinity. Both the testimony and the photographic evidence show widespread damage throughout the surrounding area, and the fact is not disputed that stores, factories, dwellings and countless other structures in the community were damaged. The relevant facts in the Eisner case bear little resemblance to those before the court here. The claimant was in no different a position than scores of other people in the community who were struck by flying or falling debris. While the degree of damage of course varied among different buildings, the peril itself was community-wide. No building in the path of the storm was safe, and the claimant was subjected to no greater risk of injury than other persons who happened to be in the way of it. There was no peculiar exposure of the appellee. He was subjected to no enhanced danger from the storm. No circumstances of his employment increased the risk of injury from windstorm over that to which the general public was subjected, and the finding that the injury arose out of the claimant’s employment is against the manifest weight of the evidence. The judgment ought to be reversed and the cause remanded, with directions to set aside the award. Mr. Justice House joins in this dissent.